325 S.W.3d 553 (2010)
David ORR, Appellant,
v.
George LOMBARDI, Respondent.
No. WD 72029.
Missouri Court of Appeals, Western District.
November 30, 2010.
David Orr, Appellant pro se.
Jennifer Redel-Reed, Jefferson City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, ALOK AHUJA, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
David Orr, an inmate, filed a suit pertaining to inmate grievance procedures against George Lombardi, Director of the Missouri Department of Corrections ("the Department"). The Department moved to dismiss the Petition, and the trial court dismissed the lawsuit.
We affirm. Rule 84.16(b). A memorandum setting forth the reasons for this order has been provided to the parties.